Citation Nr: 1600294	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C F R.
§ 20 900(c). 38 USCA § 7107 (a)(2) (West 2014).

The Veteran served on active duty from June 1970 to December 1971 and had subsequent service in the Indiana Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. It was last before the Board in July 2015, when it was remanded for further development, to include obtaining new VA examinations. See July 2015 Board Decision.

As a result of the Board's remand, in October 2015, the RO granted service connection for a lumbar spine condition; consequently, this issue is no longer on appeal and is not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.


FINDING OF FACT

In July 2015 and December 2015 statements, prior to the promulgation of a final decision on appeal, the Veteran through his representative requested the withdrawal of his claim for service connection for a skin condition.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a skin condition have been met. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all of issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. Id.

The Veteran, through his authorized representative, requested that his claim for service connection for a skin condition be withdrawn. See July 2015 and December 2015 Statements. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the aforementioned claim and therefore it is dismissed.


ORDER

Entitlement to service connection for a skin condition is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


